DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Noel Gillespie on 12/30/2021.
The application has been amended as follows: 
In claim 2, replace “the vehicle occupancy information is self-declared by a user” in line 6 with “the vehicle occupancy information is self-declared by a user via an input device located inside the vehicle”.
In claim 14, replace “in response to a user self-declaring the vehicle occupancy information” in line 7 with “in response to a user self-declaring the vehicle occupancy information via an input device located inside the vehicle”.
Terminal Disclaimer
The terminal disclaimer filed on 01/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/702,412 (US patent 10,759,387 B2) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2020 and 12/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art references fail to teach or disclose a self-declaring license plate device/system for a vehicle, comprising: an radio frequency identification tag affixed to a license plate comprising an antenna, a memory and an integrated circuit configured to store vehicle occupancy information self-declared by a user via an input device located inside the vehicle, and provide the occupancy information to a second RFID reader.
The closest prior art references found were Breed (‘561) (adjust vehicle component based on occupant number) and Gravelle (‘465) (adjust occupancy status of a vehicle by a tag), but they both fail to discloses the vehicle occupancy information stored within a license plate of a vehicle is self-declared by a user via an input device located inside the vehicle and provide the occupancy information to a second RFID reader.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/KAM WAN MA/Examiner, Art Unit 2688